                                          Case 3:18-cv-05356-MMC Document 73 Filed 03/23/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      A&C TRADE CONSULTANTS, INC.,                    Case No. 18-cv-05356-MMC
                                                       Plaintiff,
                                  8
                                                                                         ORDER DENYING WITHOUT
                                                 v.                                      PREJUDICE PLAINTIFF'S MOTION
                                  9
                                                                                         TO ENTER DEFAULT JUDGMENT
                                  10     JOEL E ALVAREZ, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff's "Motion to Enter Default Judgment Against All

                                  14   Defendants," filed March 19, 2021. The Court having read and considered the moving

                                  15   papers, the motion, for the reasons set forth below, will be denied without prejudice.

                                  16          First, "[w]hen entry of default is sought against a party who has failed to plead or

                                  17   otherwise defend, a district court has an affirmative duty to look into its jurisdiction over

                                  18   . . . the parties." See In re Tuli, 172 F.3d 707, 712 (1999). Plaintiff's motion, however,

                                  19   fails to establish the Court can exercise personal jurisdiction over the remaining

                                  20   defendants, at least two of whom appear to be citizens of another country.

                                  21          Second, with respect to liability, although a court "must take the well-pleaded

                                  22   factual allegations of [a complaint] as true, . . . necessary facts not contained in the

                                  23   pleadings . . . are not established by default." See Cripps v. Life Ins. Co. of North

                                  24   America, 980 F.2d 1261, 1267 (9th Cir. 1992). Here, with respect to liability, plaintiff's

                                  25   motion relies on a number of factual assertions for which plaintiff fails to cite any

                                  26   allegation in the complaint on which it relies. (See, e.g., Pl.'s Mot. at 9:9-19.)

                                  27          Lastly, with respect to damages, a court must "fix the amount" to which the plaintiff

                                  28   is entitled, see Pope v. United States, 323 U.S. 1, 12 (1944), based on "evidence" offered
                                          Case 3:18-cv-05356-MMC Document 73 Filed 03/23/21 Page 2 of 2




                                  1    by the plaintiff, see TeleVideo Systems, Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir.

                                  2    1987). Here, although plaintiff, in the "Conclusion" section of its motion, identifies the

                                  3    amount of damages it seeks (see Pl.'s Mot. at 12:12-15), it makes no argument as to why

                                  4    it is entitled to the claimed amount, nor does it include in its motion any reference to the

                                  5    five declarations or more than 6000 exhibits it has filed in support of its motion. Cf.

                                  6    Televideo Systems, 826 F.2d at 917 (noting plaintiff supported motion for default

                                  7    judgment with memorandum that "cited the court to the specific exhibits among the

                                  8    voluminous submissions that would support each of their claims"); see also Keenan v.

                                  9    Allen, 91 F.3d 1275, 1279 (9th Cir. 1996) (holding, in context of resolving motion for

                                  10   summary judgment, courts need not "scour the record" but, rather, can require parties to

                                  11   "identify with reasonable particularity the evidence" on which they rely).

                                  12          Accordingly, the motion for default judgment is hereby DENIED, without prejudice
Northern District of California
 United States District Court




                                  13   to plaintiff's filing, no later than April 23, 2021, an amended motion. Any such amended

                                  14   motion must address the issue of personal jurisdiction, cite to the particular allegations in

                                  15   the complaint on which plaintiff relies to establish liability, and cite to the particular

                                  16   evidence on which plaintiff relies to supports its claims for damages.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: March 23, 2021
                                                                                                  MAXINE M. CHESNEY
                                  20                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
